UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ENERGY XXI GULF COAST, INC. Meeting Date:MAY 10, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:EXXI Security ID:29276K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Bahorich Management For For 1.2 Elect Director Douglas E. Brooks Management For For 1.3 Elect Director George Kollitides Management For For 1.4 Elect Director Michael S. Reddin Management For For 1.5 Elect Director Stanford Springel Management For For 1.6 Elect Director James W. Swent, III Management For For 1.7 Elect Director Charles W. Wampler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For GOODRICH PETROLEUM CORPORATION Meeting Date:MAY 23, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:GDP Security ID:382410843 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven J. Pully Management For For 1.2 Elect Director Timothy D. Leuliette Management For For 2 Ratify Hein & Associates LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HALCON RESOURCES CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:HK Security ID:40537Q605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. Fuller Management For For 1.2 Elect Director Floyd C. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 4 Ratify Deloitte & Touche LLP as Auditors Management For For MIDSTATES PETROLEUM COMPANY, INC. Meeting Date:MAY 24, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MPO Security ID:59804T407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederic F. Brace Management For For 1.2 Elect Director Alan J. Carr Management For For 1.3 Elect Director Patrice D. Douglas Management For For 1.4 Elect Director Neal P. Goldman Management For For 1.5 Elect Director Michael S. Reddin Management For For 1.6 Elect Director Todd R. Snyder Management For For 1.7 Elect Director Bruce H. Vincent Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Grant Thornton LLP as Auditors Management For For PENN VIRGINIA CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PVAC Security ID:70788V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry Quarls Management For For 1.2 Elect Director Darin G. Holderness Management For For 1.3 Elect Director Marc McCarthy Management For For 1.4 Elect Director Jerry R. Schuyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For PENN VIRGINIA CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PVAC Security ID:70788V300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry Quarls Management For For 1.2 Elect Director Darin G. Holderness Management For For 1.3 Elect Director Marc McCarthy Management For For 1.4 Elect Director Jerry R. Schuyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For VERSO CORPORATION Meeting Date:MAY 12, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Alan J. Carr Management For For 1.3 Elect Director Eugene I. Davis Management For For 1.4 Elect Director B. Christopher DiSantis Management For For 1.5 Elect Director Jerome L. Goldman Management For For 1.6 Elect Director Steven D. Scheiwe Management For For 1.7 Elect Director Jay Shuster Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For W&T OFFSHORE, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:WTI Security ID:92922P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Virginia Boulet Management For For 1B Elect Director Stuart B. Katz Management For For 1C Elect Director Tracy W. Krohn Management For For 1D Elect Director S. James Nelson, Jr. Management For For 1E Elect Director B. Frank Stanley Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin High Income Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
